Case 1-18-45983-cec   Doc 1   Filed 10/18/18   Entered 10/18/18 10:22:46
Case 1-18-45983-cec   Doc 1   Filed 10/18/18   Entered 10/18/18 10:22:46
Case 1-18-45983-cec   Doc 1   Filed 10/18/18   Entered 10/18/18 10:22:46
Case 1-18-45983-cec   Doc 1   Filed 10/18/18   Entered 10/18/18 10:22:46
Case 1-18-45983-cec   Doc 1   Filed 10/18/18   Entered 10/18/18 10:22:46
Case 1-18-45983-cec   Doc 1   Filed 10/18/18   Entered 10/18/18 10:22:46
    Case 1-18-45983-cec     Doc 1    Filed 10/18/18   Entered 10/18/18 10:22:46




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT NEW YORK




      BAYVIEW LOAN SERVICING LLC
      4425 PONCE DE LEON BLVD 5TH FLOOR
      CORAL GABLES, FL 33146
